        Case 1:20-cr-00361-KMW Document 14 Filed 08/13/20 Page 1 of 1
         Case 1:20-cr-00361-KMW Document 12 Filed 08/13/20 Page 1 of 1
                                         U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mo llo Building
                                                       One Saint Andrew 's Pla=a       USDCSDNY
                                                       New York. New York 10007
                                                                                       DOCUMENT
                                                       August 13, 2020                 ELECTRONICALLY FILED
                                                                                       DOC#:
BYECF
Hon. Kimba M. Wood
                                                                                            =-==-~-.----:--
                                                                                                  I 1~0
                                                                                       DATE FILED: <=t L3
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007
                                                                                       MEMO ENDORSED
       Re: United States v. Matos, 20 Crim. 361 {KMW)

Dear Judge Wood:

      The Government respectfully submits this letter to ask that time be excluded under the )              /_   a('-\e J
Speedy Trial Act between today and the status conference currently scheduled for August 19.                 D{~.;;;

        The defendant was arraigned before Magistrate Judge Fox on August 3, 2020. At the time
of arraignment, Judge Fox excluded time under the Speedy Trial Act until a status conference that
was originally scheduled for August 10. The defendant could not be produced on August 10, and
today the Court confirmed that the status conference has been rescheduled for August 19 at 11 :00
a.m.

        An exclusion of time under the Speedy Trial Act between today and August 19 is in the
interests of justice and outweighs the best interests of the public and the defendant in a speedy trial
because it w ill enable the parties to prepare and review discovery and to discuss a pre-trial
resolution. 18 U .S.C. § 3161 (h)(7)(A) . Defense counsel consents to the exclusion of time.


                                               Respectfully Submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney


                                           by: Isl Kevin Mead
                                               Kevin Mead
                                               Assistant United States Attorney
                                               (212) 637-2211


CC :    Daniel Parker, Counsel for Damian Matos (by ECF) SO ORDERED:                        N.Y. , i"~- '



                                                                            KIMBA M. WOOD
                                                                                U.S.D.J.
